June 09, 2006


Mr. Craig Madison Patrick
Craddock Reneker & Davis, L.L.P.
3100 Monticello Avenue, Suite 550
Dallas, TX 75205-3442


Honorable Patrick Edward Sebesta
239th District Court
111 E. Locust Street
Angelton, TX 77515-4678
Mr. Douglas Vance Colvin
Law Offices of Wes Griggs
P.O. Box 517
West Columbia, TX 77486

RE:   Case Number:  04-0490
      Court of Appeals Number:  01-02-00370-CV
      Trial Court Number:  15655*JG01

Style:      IN RE  PALM HARBOR HOMES, INC. AND PALM HARBOR HOMES I, L.P.
      D/B/A PALM HARBOR VILLAGE

Dear Counsel:

      Today the Supreme Court of Texas conditionally  granted  the  petition
for writ of mandamus and delivered  the  enclosed  opinions  in  the  above-
referenced cause.  The stay order issued November 19, 2004 is lifted.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Margie        |
|   |Thompson          |
|   |Mr. Jerry Deere   |